Citation Nr: 0409052	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right leg, Muscle 
Group XI.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision, which denied 
entitlement to an increased evaluation for MG XI, right leg, 
residual of a shell fragment wound, and denied service 
connection for a bilateral hip disability.  The veteran filed 
a notice of disagreement in October 2002.  The RO issued a 
statement of the case in March 2003, and the veteran 
submitted a VA Form 9 in April 2003.

The Board first notes that in an April 2003 statement to the 
VA, the veteran requested a RO Decision Review Officer (DRO) 
hearing.  This hearing before a local officer was scheduled 
to take place on June 17, 2003, and the veteran was notified 
of this in a May 2003 letter.  The veteran's daughter 
notified the RO via telephone that the veteran wished to 
cancel this hearing.

As detailed in the decision section below, the veteran's 
claim for an increased rating is denied.  However, the Board 
has considered and assigned an additional 10 percent rating 
for the veteran's residual scar from his shell fragment wound 
disability.  His additional claim for a bilateral hip 
disability is discussed in the remand section.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound to the right leg 
(other than a scar) are productive of no more than moderate 
impairment.  

2.  The residuals of a shell fragment wound to the right leg 
include a tender transverse scar, starting at the lateral 
border of the heel and running proximally towards the tip of 
the lateral malleolus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right leg (other 
than a scar), have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5284, 4.73, Diagnostic Code 5311, 5312 
(2003).

2.  An evaluation of 10 percent, but not more, is warranted 
for a superficial and painful scar on the right lateral 
malleolus resulting from a shell fragment wound.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Code 7804 (effective prior 
to and on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision (the November 2001 rating decision) was 
made prior to VCAA notice.  The Board finds, however, that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

As indicated, a November 2001 rating decision denied an 
increased evaluation for residuals of a shell fragment wound 
to the right leg and only after that rating decision was 
promulgated did the AOJ, in June 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The claimant was also sent notice of 
the November 2001 rating action and a statement of the case 
in March 2003.  The veteran responded to the VCAA letter in 
July 2003, stating that he had no additional evidence to 
submit to support his claim and requesting immediate action 
by the RO to certify his appeal to the Board.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim for an increased rating, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without any deference to the AOJ's decision.  As provided 
by 38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination", as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran was afforded an opportunity 
to submit additional evidence for readjudication of his 
claim.  He indicated there was no additional evidence in July 
2003.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and he has not indicated that 
there are any outstanding records pertinent to his claim.  He 
underwent a VA examination in September 2001 and the report 
of this examination has been obtained and reviewed by the RO 
and the Board.

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case could not 
possibly benefit the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Claim for a higher rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45. 

A.  Increased rating for shell fragment wound to the right 
leg

Residual Muscular and Orthopedic Disabilities

The service medical records reflect that in October 1952, the 
veteran was struck in the right leg by shrapnel.  He was 
treated from October 22, 1952 to November 29, 1952 in Pusan, 
Korea and then transferred for treatment to Japan from 
November 29, 1952 to January 3, 1953.  A chart entry dated 
October 23, 1952 noted that there was a small fragment wound 
on the right foot, debridement of shell fragment wound of 
right heel with recovery of foreign bodies and no apparent 
artery or nerve involvement.  Approximately one month later, 
chart notes reflect the veteran as post operation, foot 
tender regarding weight bearing, painful heel, healed wound 
except for 2 cm area on lateral aspect of heel.  X-rays taken 
in December 1952 reflect a "penetrated cortical fracture of 
the os calsis just anterior to the tubercle with several 
small MFB's about the fracture site" and a small cortical 
fracture.

The final diagnoses given in January 1953 were of a "wound, 
missile, shell fragments, penetrating lateral aspect ... heel, 
no artery or nerve involvement;" "foreign body retained in 
heel;" "fracture, incomplete penetrated cortical fracture 
of the os calcis, no artery or nerve involvement."  The 
wound had healed and tenderness was gradually diminishing.  
The veteran retained a healed scar extending from just 
posterior to lateral malleolus down to the plantar aspect of 
the heel, with an unhealed scar about 2 cm in diameter in the 
center.  He was discharged to duty with an L-3 profile.

In a September 1953 rating action, service connection was 
granted and a 10 percent rating assigned for disability 
characterized as shell fragment wound, injury MG XI, 
moderate, right leg with fracture of the os calcus, effective 
from January 18, 1953.

The veteran submitted his claim for increase in April 2001, 
asserting that his service-connected leg had become worse.

The veteran presented to a September 2001 VA examination with 
complaints of a lot of pain in the right ankle, rather 
constant, with right lower extremity weakness and pain in his 
hips.  The examiner recorded the veteran's report of the 
history of his in-service injury.

On physical examination, the examiner noted right leg and 
ankle normal alignment, no deformity of the heel or ankle and 
two barely visible small skin-deep scars on the distal leg.  
There was also a scar on the lateral side of the ankle, 
somewhat transverse, starting at the lateral border of the 
heel and running proximally towards the tip of the lateral 
malleolus.  The veteran reported tenderness on that side, but 
there was an absence of adhesions.  Ankle motion revealed 10 
degrees of dorsiflexion, 15 degrees of plantar flexion, 10 
degrees of inversion and 0 degrees of eversion.  The examiner 
noted additional tenderness on the calcanuem and tightness in 
the achilles tendon.  X-rays revealed no evidence of any 
foreign body or metallic particles in the leg, or ankle.  X-
rays of the foot revealed a metal particle in the heel near 
the lateral side, with no residual of evidence of fracture of 
the calcaneum.

VA treatment records from October 1999 to August 2001 are 
absent for any complaints or treatment of the veteran's right 
leg, ankle or foot or for either of his hips.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's right leg disability has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5311, pertaining to an injury to Muscle Group 
XI.  

The rating schedule sets forth criteria for defining slight, 
moderate, moderately severe, and severe muscle injuries due 
to gunshot wounds or other trauma.  A slight injury is 
considered a simple wound of muscle without debridement or 
infections.  The service medical records should reflect a 
superficial wound with brief treatment and return to duty, 
and healing with good functional results.  There should be no 
consistent complaint of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The scar should be 
minimal, and there should be no evidence of fascial defect, 
atrophy, or impaired tonus.  There should be no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2003).

At least moderate muscle injury is present in the case of a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effective of high velocity missile, 
residuals of debridement or prolonged infection.  There 
should be a history of hospitalization for a prolonged period 
of treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2003).

A moderately severe muscle injury is one involving a through 
and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2003).

A severe muscle injury is one involving a through and through 
or deep penetrating wound due to high-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4) (2003).

Under Diagnostic Code 5311, a noncompensable evaluation is 
warranted for slight impairment to Muscle Group XI, with 
functions including propulsion and plantar flexion of the 
foot.  A 10 percent evaluation requires moderate impairment.  
A 20 percent evaluation requires moderately severe 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5311.

Diagnostic Code 5312 pertains to injury to Muscle Group XII, 
including the anterior muscles of the leg, which function in 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  Under Diagnostic Code 5312, a noncompensable rating is 
assigned for slight impairment.  A 10 percent rating would be 
warranted for moderate impairment.  A 20 percent disability 
rating is assigned when the disability from injury to muscle 
group XII is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.  

The current 10 percent evaluation contemplates moderate 
muscle injury.  The service medical records reveal that the 
veteran sustained what is best described as no more than a 
moderate muscle injury.  There is no indication that the in-
service injury involved prolonged infection or sloughing of 
soft parts and intermuscular scarring, such that it would be 
considered a moderately severe injury.  Likewise, there is no 
indication of loss of deep fascia on palpation or that he 
required any post-service hospitalization for his right leg 
wound.

The Board finds that the veteran's current complaints are 
consistent with the cardinal signs and symptoms of a moderate 
muscle injury; particularly, his complaints of weakness after 
use and pain.  While the recent VA examination included 
evidence that the veteran has some limited range of motion of 
the right ankle and a particle present in his heel, along 
with scarring, the Board notes that those findings, and the 
veteran's reported symptoms, are adequately contemplated in 
the present rating.  The overall evidence of record does not 
demonstrate the characteristics of cardinal signs and 
symptoms of more than a moderate muscle injury.  38 C.F.R. 
§ 4.56.  Therefore, the Board finds a rating in excess of 10 
percent is not warranted under either Diagnostic Code 5311 or 
5312.

The Board also must consider whether an increased rating 
would be warranted under 38 C.F.R. § 4.71, Diagnostic Code 
5284, pertaining to injuries of the foot.  Upon review of the 
evidence of record, however, the Board finds that the 
evidence does not support an increase under that code.  Under 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for moderate foot injuries and a 20 percent evaluation is 
permitted for moderately severe foot injuries.  Although the 
term "moderate" is not defined by regulation, the overall 
regulatory scheme contemplates 10 percent ratings in cases 
with good weight bearing position; atrophy, disturbed 
circulation and weakness; inward bowing of the tendon 
achillis with pain on manipulation and use; and definite 
tenderness with dorsiflexion of the great toe and limitation 
of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278.  The record does not 
indicate that the veteran's disability approximates anything 
more that this level of impairment.

The Board has also considered Diagnostic Codes 5270 through 
5274, pertaining to disabilities of the ankle.  Under this 
criteria, moderate limitation of motion of the ankle warrants 
a 10 percent rating; and marked limitation of motion warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2003).  (Diagnostic Codes 5270 and 5272 are not for 
application because there is no evidence of ankylosis of the 
ankle, nor is Code 5273 as there is no evidence of malunion.  
38 C.F.R. § 4.71a, Diagnostic Code 5270, 5272, 5273 (2003)).

At the September 2001 VA examination ankle motion revealed 10 
degrees of dorsiflexion, 15 degrees of plantar flexion, 10 
degrees of inversion and 0 degrees of eversion.  Normal ankle 
dorsiflexion is from 0 to 20 degrees, while normal ankle 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  While clearly reflecting some limitation of 
motion, these numbers generally do not indicate marked 
limitation of motion sufficient to warrant an increased 
rating under Diagnostic Code 5271.

In evaluating the veteran's disability, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.59 under 
which functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence includes the 
veteran's complaints of tenderness at the right heel and the 
examiner's observation of normal alignment, but fatigue on 
prolonged use of the right foot.  While there are findings of 
decreased range of motion, the Board finds that there is no 
indication that the current right lower extremity 
symptomatology has resulted in increased functional 
impairment that would more closely approximate a finding of 
moderately severe foot injury, such that an increased rating 
is warranted.  38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 
Vet. App. at 202.

Accordingly, the Board finds that the record presents no 
schedular basis for an increased rating for the disability at 
issue.  Additionally, the Board finds that the record does 
not present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis given the absence of evidence that the veteran's right 
lower extremity disability markedly interferes with 
employment, results in repeated hospitalization, or is 
otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical.  See 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an increased rating 
for this aspect of the veteran's disability must be denied.  




Residual Scarring

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

As described in the history of the veteran's injury above, 
there is scarring present about the area of his fragment 
wound.  This currently is not evaluated as a compensable 
residual disability of his shell fragment wound.  At his VA 
examination in September 2001, the veteran made no specific 
complaints regarding his right ankle scar.  The examiner 
commented, however, that the area about the scar, which 
starts at the border of the heel and runs towards the tip of 
the lateral malleolus, was tender upon objective examination.  
There were no further symptoms or findings regarding the 
scar.  The veteran has not presented any lay evidence of 
significant symptomatology associated with this scar.  This 
level of symptomatology warrants a 10 percent evaluation 
under Diagnostic Code 7804 for a superficial scar that is 
painful on objective examination.  See 38 C.F.R. § 4.118.  
This is the highest evaluation authorized under this 
diagnostic code.  Owing to the size, location and effect of 
the veteran's scars, an evaluation under any other criteria 
for rating scars is not indicated.  Accordingly, a separate 
10 percent evaluation, and no more, for right ankle scaring 
is granted.  


ORDER

1.  An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right leg, Muscle Group XI, is 
denied.

2.  A separate evaluation of 10 percent, but not more, for a 
superficial and painful scar on the right ankle resulting 
from a shell fragment wound is granted.

REMAND

The veteran is seeking service connection for a bilateral hip 
disability as secondary to his right leg shell fragment 
wound.  Service medical records are absent for any complaints 
or treatment of any hip disability.  There are no private or 
VA post-service medical records pertaining to treatment for 
the veteran's hips associated with the claims folder.  During 
the veteran's VA examination in September 2001, he complained 
of pain specifically in his left hip area and required the 
use of a cane to move around.  The examiner noted that the 
veteran walked with a left sided limp favoring his right 
ankle.  No examination of the veteran's hips has been 
conducted.

The veteran should be afforded a VA examination to determine 
the diagnosis and etiology of any bilateral hip disability.  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board REMANDS this case for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for any bilateral hip 
disability.  Obtain records from each 
health care provider he identifies.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hip disability.  
The examiner should review the claims 
file prior to the examination of the 
veteran.  Any testing and/or x-rays 
deemed necessary should be conducted.  
The examiner should answer the following 
questions (and the reasons for any 
medical opinions should be discussed in 
detail):

a.  Does the veteran have a current 
bilateral hip disability, to include 
arthritis?

b.  If the veteran has a current 
bilateral hip disability, is it at 
least as likely as not (i.e., 
probability of at least 50 percent) 
that it is proximately due to, or a 
result of, his service-connected 
shell fragment wound disability, or 
is being aggravated by this service-
connected disability?

3.  Thereafter readjudicate the claim for 
service connection.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which contains notice of all 
relevant actions taken, a summary of the 
relevant evidence, and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



